Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
August 18, 2017, by and among (i) Pacific Special Acquisition Corp., a British
Virgin Islands company with limited liability, which will be known after the
consummation of the transactions contemplated by the Merger Agreement (as
defined below) as “Borqs Technologies, Inc.” (including any successor entity
thereto, the “Company”), (ii) Zhengqi International Holding Limited, a business
company incorporated in the British Virgin Islands with limited liability, in
its capacity under the Merger Agreement as the Purchaser Representative
(including any successor Purchaser Representative in accordance with the Merger
Agreement, the “Purchaser Representative”) and (iii) the undersigned parties
listed as Investors on Exhibit A hereto and under Investor on the signature page
hereto (each, an “Investor” and collectively, the “Investors”).

 

WHEREAS, on December 27, 2016, the Company and the Purchaser Representative
entered into that certain Merger Agreement (as amended from time to time in
accordance with the terms thereof, and together with the First Amendment to
Merger Agreement dated May 10, 2017 and the Second Amendment to Merger Agreement
dated June 29, 2017, the “Merger Agreement”), by and among (i) the Company, (ii)
PAAC Merger Subsidiary Limited, an exempted company formed under the laws of the
Cayman Islands with limited liability and a wholly-owned subsidiary of the
Company (“Merger Sub”), (iii) the Purchaser Representative, (iv) Borqs
International Holding Corp, a company formed under the laws of the Cayman
Islands with limited liability (“Borqs”), (v) Zengdong Zou, in the capacity as
the Seller Representative thereunder, and (vi), for limited purposes thereof,
Zhengqi International Holding Limited, a business company incorporated in the
British Virgin Islands with limited liability, pursuant to which, subject to the
terms and conditions thereof, Merger Sub will merge with and into Borqs, with
Borqs continuing as the surviving entity (the “Merger”), and as a result of
which (i) all of the issued and outstanding capital shares of Borqs, immediately
prior to the consummation of the Merger (the “Closing”) shall no longer be
outstanding and shall automatically be cancelled and shall cease to exist, in
exchange for the right to receive the Merger Consideration Shares, subject to
the withholding of the Escrow Shares being deposited in the Escrow Account in
accordance with the terms and conditions of the Merger Agreement and that
certain Escrow Agreement (the “Company Consideration Shares”), (ii) Borqs’
holders immediately prior to the Effective Time shall be issued warrants of the
Company exercisable into ordinary shares of the Company (the “Company
Consideration Warrants”), (iii) the Investors may receive Earnout Shares (as
defined below) (together with the Company Consideration Shares, and the Company
Consideration Warrants, the “Company Consideration Securities”) and (iv) each
outstanding Borqs option shall be assumed by the Company and automatically
converted into any option exercisable into ordinary shares of the Company (as
equitably adjusted), all upon the terms and subject to the conditions set forth
in the Merger Agreement and in accordance with the applicable provisions of the
Companies Law (2016 Revision) of the Cayman Islands;

 

WHEREAS, the Investors are holders of the issued and outstanding capital shares
and warrants to purchase capital shares of Borqs;

 

WHEREAS, in connection with the Closing under the Merger Agreement, each
Investor is also entering into a Lock-Up Agreement, dated as of the date hereof
(each, as it may be amended, a “Lock-Up Agreement”), with the Company and the
Purchaser Representative, pursuant to which such Investor is agreeing to certain
restrictions on the transfer of the Company Consideration Securities received by
such Investor;

 

WHEREAS, the Company is a party to a Registration Rights Agreement, dated as of
October 14, 2015 (the “Founder Registration Rights Agreement”), with the holders
of Company securities named therein; and

 

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Company
Consideration Securities received in exchange for the applicable Borqs capital
shares and warrants pursuant to the terms of the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows: 

 

1.            DEFINITIONS. The following capitalized terms used herein have the
following meanings:

 

“AAA” is defined in Section 6.11.

 



 1 

 

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Borqs” is defined in the recitals to this Agreement.

 

“Closing” is defined in the preamble to this Agreement.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission, or any other U.S.
Federal agency then administering the Securities Act or the Exchange Act.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Consideration Securities” is defined in the recitals to this Agreement.

 

“Company Consideration Shares” is defined in the recitals to this Agreement.

 

“Company Consideration Warrants” is defined in the recitals to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Earnout Shares” means any Earnout Shares (as defined in the Merger Agreement)
that are ultimately released (or, in the case of certain Earnout Shares that may
be cancelled and subject to reissuance, the shares equal and identical in all
material respects to those cancelled that are then issued) to the Investors in
the event certain conditions for the Earnout Period are met and in any case
pursuant to the provisions (including the dispute resolution provisions) in the
Merger Agreement governing such Earnout Shares, including Section 12.2 (“Earnout
Release Procedures”).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Registration Rights Agreement” is defined in the recitals to this
Agreement.

 

“Founder Securities” means those securities included in the definition of
“Registrable Securities” specified in the Founder Registration Rights Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor” is defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Lock-Up Agreement” is defined in the recitals to this Agreement.

 

“Lock-Up Release Date” means the date on which the Lock-Up Period (as defined in
the applicable Lock-Up Agreement) under the applicable Lock-Up Agreement has
ended for all Registrable Securities to which it applies.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Merger” is defined in the recitals to this Agreement.

 



 2 

 

 

“Merger Agreement” is defined in the recitals to this Agreement.

 

“Merger Sub” is defined in the recitals to this Agreement.

 

“Notices” is defined in Section 6.3.

 

“Ordinary Shares” means the Ordinary Shares of the Company, no par value.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pro Rata” is defined in Section 2.1.4.

 

“Proceeding” is defined in Section 6.10.

 

“Purchaser Representative” is defined in the preamble to this Agreement.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means all of the Company Consideration Securities.
Registrable Securities include any warrants, share capital or other securities
of the Company issued as a dividend or other distribution with respect to or in
exchange for or in replacement of such Company Consideration Securities. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when: (a) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding, or (d)
the Registrable Securities are freely saleable under Rule 144 without volume
limitations. Notwithstanding anything to the contrary contained herein, a person
shall be deemed to be a “holder of Registrable Securities” under this Agreement
only if they are an Investor or a transferee of the Registrable Securities (so
long as they remain Registrable Securities) of any Investor permitted under this
Agreement and the applicable Lock-Up Agreement.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities (other than a registration statement on
Form S-4 or Form S-8, or their successors, or any registration statement
covering only securities proposed to be issued in exchange for securities or
assets of another entity).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Specified Courts” is defined in Section 6.10.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

2.            REGISTRATION RIGHTS.

 

2.1.         Demand Registration.

 

2.1.1.      Request for Registration. Subject to Section 2.4, at any time and
from time to time after the Closing Date, the holders of a majority-in-interest
of any class of Registrable Securities held by the Investors or the transferees
of the Investors may make a written demand for registration under the Securities
Act of all or part of such class of Registrable Securities (a “Demand
Registration”). Any demand for a Demand Registration shall specify the number of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof. The Company will notify all other holders of Registrable
Securities of the demand within fifteen (15) days following receipt of any
request for a Demand Registration, and each holder of Registrable Securities who
wishes to include all or a portion of such holder’s Registrable Securities in
the Demand Registration (each such holder including shares of Registrable
Securities in such registration, a “Demanding Holder”) shall so notify the
Company within fifteen (15) days after the receipt by the holder of the notice
from the Company. Upon any such request, the Demanding Holders shall be entitled
to have their Registrable Securities included in the Demand Registration,
subject to Section 2.1.4 and the provisos set forth in Section 3.1.1. The
Company shall not be obligated to effect more than an aggregate of three (3)
Demand Registrations under this Section 2.1.1 in respect of all Registrable
Securities.

 



 3 

 

 

2.1.2.       Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

 

2.1.3.       Underwritten Offering. If a majority-in-interest of the Demanding
Holders so elect and such holders so advise the Company as part of their written
demand for a Demand Registration, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering. In such event, the right of any holder to include its Registrable
Securities in such registration shall be conditioned upon such holder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their Registrable Securities through
such underwriting shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the holders initiating the Demand Registration.

 

2.1.4.       Reduction of Offering. If the managing Underwriter or Underwriters
for a Demand Registration that is to be an underwritten offering advises the
Company and the Demanding Holders in writing that the dollar amount or number of
Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Ordinary Shares or other securities which the Company
desires to sell and the Ordinary Shares, if any, as to which registration by the
Company has been requested pursuant to written contractual piggy-back
registration rights held by other security holders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders and the Founder
Securities for the account of any persons who have exercised demand registration
rights pursuant to the Founder Registration Rights Agreement during the period
under which the Demand Registration hereunder is on-going (all pro rata in
accordance with the number of securities that each such person has requested be
included in such registration, regardless of the number of securities held by
each such person (such proportion is referred to herein as “Pro Rata”) that can
be sold without exceeding the Maximum Number of Shares; (ii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Ordinary Shares or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(iii) third, to the extent that the Maximum Number of Shares have not been
reached under the foregoing clauses (i) and (ii), the Ordinary Shares or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons in
effect as of the date of this Agreement, and that can be sold without exceeding
the Maximum Number of Shares; and (iv) fourth, to the extent that the Maximum
Number of Shares have not been reached under the foregoing clauses (i), (ii),
and (iii), the Ordinary Shares or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons with effective dates after the date
of this Agreement, and that can be sold without exceeding the Maximum Number of
Shares. In the event that Company securities that are convertible into Ordinary
Shares are included in the offering, the calculations under this Section 2.1.4
shall include such Company securities on an as-converted to Ordinary Share
basis.

 



 4 

 

 

2.1.5.       Withdrawal. If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then such registration shall not count as a Demand Registration
provided for in Section 2.1.

 

2.2.         Piggy-Back Registration.

 

2.2.1.       Piggy-Back Rights. Subject to Section 2.4, if at any time after the
Closing Date the Company proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by the Company for its own account or for security holders of
the Company for their account (or by the Company and by security holders of the
Company including, without limitation, pursuant to Section 2.1), other than a
Registration Statement (i) filed in connection with any employee share option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall (x) give written notice of such
proposed filing to the holders of Registrable Securities as soon as practicable
but in no event less than ten (10) days before the anticipated filing date,
which notice shall describe the amount and type of securities to be included in
such offering, the intended method(s) of distribution, and the name of the
proposed managing Underwriter or Underwriters, if any, of the offering, and (y)
offer to the holders of Registrable Securities in such notice the opportunity to
register the sale of such number of Registrable Securities as such holders may
request in writing within five (5) days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall cause such Registrable Securities
to be included in such registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

 

2.2.2.       Reduction of Offering. If the managing Underwriter or Underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Ordinary Shares or other Company securities which the
Company desires to sell, taken together with the Ordinary Shares or other
Company securities, if any, as to which registration has been demanded pursuant
to written contractual arrangements with persons other than the holders of
Registrable Securities hereunder, the Registrable Securities as to which
registration has been requested under this Section 2.2, and the Ordinary Shares
or other Company securities, if any, as to which registration has been requested
pursuant to the written contractual piggy-back registration rights of other
security holders of the Company, exceeds the Maximum Number of Shares, then the
Company shall include in any such registration: 

 

(a)                 If the registration is undertaken for the Company’s account:
(i) first, the Ordinary Shares or other securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Shares; (ii)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (i), the Ordinary Shares or other securities, if any,
comprised of Registrable Securities or Founder Securities, as to which
registration has been requested pursuant to the applicable written contractual
piggy-back registration rights of such security holders, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares; and (iii) third, to the
extent that the Maximum Number of shares has not been reached under the
foregoing clauses (i) and (ii), the Ordinary Shares or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual piggy-back registration rights with such persons in effect
as of the date of this Agreement, and that can be sold without exceeding the
Maximum Number of Shares; and (iv) fourth, to the extent that the Maximum Number
of Shares have not been reached under the foregoing clauses (i), (ii), and
(iii), the Ordinary Shares or other securities for the account of other persons
that the Company is obligated to register pursuant to written contractual
arrangements with such persons with effective dates after the date of this
Agreement, and that can be sold without exceeding the Maximum Number of Shares.

 



 5 

 

 

(b)                 If the registration is a “demand” registration undertaken at
the demand of persons other than the holders of Registrable Securities hereunder
(including any Founder Securities under the Founder Registration Rights
Agreements): (i) first, the Ordinary Shares or other securities for the account
of the demanding persons that can be sold without exceeding the Maximum Number
of Shares; (ii) second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (i), the Ordinary Shares or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (iii) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i) and (ii), the
Registrable Securities as to which registration has been requested by Investors
pursuant to the terms hereof and Ordinary Shares or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual arrangements with such persons in effect as of the date of
this Agreement, in each case Pro Rata, that can be sold without exceeding the
Maximum Number of Shares; and (iv) fourth, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i), (ii) and (iii),
the Ordinary Shares or other securities for the account of other persons that
the Company is obligated to register pursuant to written contractual
arrangements with such persons with effective dates after the date of this
Agreement, that can be sold without exceeding the Maximum Number of Shares.

 

2.2.3.       Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement. The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement without any liability to the applicable Investor, subject
to the next sentence and the provisions of Section 4. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred in connection with such
Piggy-Back Registration as provided in Section 3.3 by the holders of Registrable
Securities that have requested to have their Registrable Securities included in
such Piggy-Back Registration.

 

2.3.         Registrations on Form S-3. Subject to Section 2.4, after the
Closing Date, holders of Registrable Securities may at any time and from time to
time, request in writing that the Company register the resale of any or all of
such Registrable Securities on Form S-3 or any similar short-form registration
which may be available at such time (“Form S-3”); provided, however, that the
Company shall not be obligated to effect such request through an underwritten
offering. Upon receipt of such written request, the Company will promptly give
written notice of the proposed registration to all other holders of Registrable
Securities, and, as soon as practicable thereafter, effect the registration of
all or such portion of such holder’s or holders’ Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities or other securities of the Company, if any, of any other holder or
holders joining in such request as are specified in a written request given
within fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration pursuant to this Section 2.3: (i) if Form S-3 is not available to
the Company for such offering; or (ii) if the holders of Registrable Securities,
together with the holders of any other securities of the Company entitled to
inclusion in such registration, propose to sell Registrable Securities and such
other securities (if any) at any aggregate price to the public of less than
$500,000. Registrations effected pursuant to this Section 2.3 shall not be
counted as Demand Registrations effected pursuant to Section 2.1.

 

2.4.         Restriction of Offerings. Notwithstanding anything to the contrary
contained in this Agreement, the Investors shall not be entitled to request, and
the Company shall not be obligated to effect, or take any action to effect, any
registration (including any Demand Registration or Piggyback Registration)
pursuant to this Section 2 with respect to any Registrable Securities prior to
the date that is three (3) months prior to the applicable Lock-Up Release Date,
including any Escrow Shares (as defined in the Lock-Up Agreement) while they are
subject to restrictions on transfer under the applicable Lock-Up Agreement, and
no such registration will be effective or any transfer permitted until the
applicable Lock-Up Release Date.

 



 6 

 

 

3.            REGISTRATION PROCEDURES.

 

3.1.         Filings; Information. Whenever the Company is required to effect
the registration of any Registrable Securities pursuant to Section 2, the
Company shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request: 

 

3.1.1.       Filing Registration Statement. The Company shall use its best
efforts to, as expeditiously as possible after receipt of a request for a Demand
Registration pursuant to Section 2.1, prepare and file with the Commission a
Registration Statement on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of all Registrable Securities to be registered thereunder in
accordance with the intended method(s) of distribution thereof, and shall use
its best efforts to cause such Registration Statement to become effective and
use its best efforts to keep it effective for the period required by Section
3.1.3; provided, however, that the Company shall have the right to defer any
Demand Registration for up to thirty (30) days, and any Piggy-Back Registration
for such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to the Investors requesting to include their Registrable Securities in
such registration a certificate signed by the President or Chairman of the
Company stating that, in the good faith judgment of the Board of Directors of
the Company, it would be materially detrimental to the Company and its
shareholders for such Registration Statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than once in any
365-day period in respect of a Demand Registration hereunder.

 

3.1.2.       Copies. The Company shall, prior to filing a Registration Statement
or prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

3.1.3.       Amendments and Supplements. The Company shall prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn or until
such time as the Registrable Securities cease to be Registrable Securities as
defined by this Agreement.

 

3.1.4.       Notification. After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two (2) business days after
such filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any Registration Statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
object.

 



 7 

 

 

3.1.5.       State Securities Laws Compliance. The Company shall use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

 

3.1.6.       Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement. No holder of
Registrable Securities included in such Registration Statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.

 

3.1.7.       Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.8.       Records. The Company shall make available for inspection by the
holders of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any of them in connection
with such Registration Statement.

 

3.1.9.       Opinions and Comfort Letters. The Company shall furnish to each
holder of Registrable Securities included in such Registration Statement a
signed counterpart, addressed to such holder, of (i) any opinion of counsel to
the Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.

 

3.1.10.     Earnings Statement. The Company shall comply with all applicable
rules and regulations of the Commission and the Securities Act, and make
available to its shareholders, as soon as practicable, an earnings statement
covering a period of twelve (12) months, which earnings statement shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11.     Listing. The Company shall use its best efforts to cause all
Registrable Securities included in any registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority-in-interest of the Registrable Securities included in
such registration.

 



 8 

 

 

3.1.12.     Road Show. If the registration involves the registration of
Registrable Securities involving gross proceeds in excess of $25,000,000, the
Company shall use its reasonable efforts to make available senior executives of
the Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in any underwritten offering.

 

3.2.         Obligation to Suspend Distribution. Upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

3.3.         Registration Expenses. The Company shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to Section
2.1, any Piggy-Back Registration pursuant to Section 2.2, and any registration
on Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including, without
limitation: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses; (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees); (v) the fees and expenses incurred in connection with the listing of
the Registrable Securities as required by Section 3.1.11; (vi) Financial
Industry Regulatory Authority fees; (vii) fees and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to Section
3.1.9); (viii) the fees and expenses of any special experts retained by the
Company in connection with such registration and (ix) the fees and expenses of
one legal counsel selected by the holders of a majority-in-interest of the
Registrable Securities included in such registration. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders.
Additionally, in an underwritten offering, all selling security holders and the
Company shall bear the expenses of the Underwriter pro rata in proportion to the
respective amount of shares each is selling in such offering.

 

3.4.         Information. The holders of Registrable Securities included in any
Registration Statement shall provide such information as may reasonably be
requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of such Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the Company’s obligation to comply with Federal and applicable state securities
laws.

 

4.            INDEMNIFICATION AND CONTRIBUTION.

 

4.1.         Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Investor and each other holder of Registrable Securities, and
each of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration; and the Company shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or allegedly untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 



 9 

 

 

4.2.         Indemnification by Holders of Registrable Securities. Each selling
holder of Registrable Securities will, in the event that any registration is
being effected under the Securities Act pursuant to this Agreement of any
Registrable Securities held by such selling holder, indemnify and hold harmless
the Company, each of its directors and officers and each Underwriter (if any),
and each other selling holder and each other person, if any, who controls
another selling holder or such Underwriter within the meaning of the Securities
Act, against any losses, claims, judgments, damages or liabilities, whether
joint or several, insofar as such losses, claims, judgments, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or allegedly untrue statement of a material fact contained in
any Registration Statement under which the sale of such Registrable Securities
was registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to the Registration Statement, or arise out of or are
based upon any omission or the alleged omission to state a material fact
required to be stated therein or necessary to make the statement therein not
misleading, if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company by such selling
holder expressly for use therein (provided, however, that the indemnity
agreement contained in this Section 4.2 shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the indemnifying selling holder,
such consent not to be unreasonably withheld, delayed or conditioned), and shall
reimburse the Company, its directors and officers, each Underwriter (if any) and
each other selling holder or controlling person for any legal or other expenses
reasonably incurred by any of them in connection with investigation or defending
any such loss, claim, damage, liability or action. Each selling holder’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
holder.

 

4.3.         Conduct of Indemnification Proceedings. Promptly after receipt by
any person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other person for indemnification hereunder, notify such other
person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 



 10 

 

 

4.4.         Contribution.

 

4.4.1.       If the indemnification provided for in the foregoing Sections 4.1,
4.2 and 4.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

4.4.2.       The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3.       The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

5.            UNDERWRITING AND DISTRIBUTION.

 

5.1.         Rule 144. The Company covenants that it shall file any reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as the holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission.

 

6.            MISCELLANEOUS.

 

6.1.         Other Registration Rights. The Company represents and warrants that
as of the date of this Agreement, no person other than the holders of the
Registrable Securities under this Agreement and the holders of Founder
Securities under the Founder Registration Rights Agreement has any right to
require the Company to register any of the Company’s share capital for sale or
to include the Company’s share capital in any registration filed by the Company
for the sale of share capital for its own account or for the account of any
other person.

 

6.2.         Assignment; No Third Party Beneficiaries. This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement and the rights,
duties and obligations of the holders of Registrable Securities hereunder may be
freely assigned or delegated by such holder of Registrable Securities in
conjunction with and to the extent of any transfer of Registrable Securities by
any such holder. This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties, to the permitted assigns
of the Investors or holder of Registrable Securities or of any assignee of the
Investors or holder of Registrable Securities. This Agreement is not intended to
confer any rights or benefits on any persons that are not party hereto other
than as expressly set forth in Article 4 and this Section 6.2. If the Purchaser
Representative is replaced in accordance with the terms of the Merger Agreement,
the replacement Purchaser Representative shall automatically become a party to
this Agreement as if it were the original Purchaser Representative hereunder

 



 11 

 

 

6.3.         Notices. All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

 

If to the Company, to:

 

Borqs Technologies, Inc.
Tower A, Building B23
Universal Business Park
No. 10 Jiuxiangqiao Road
Chaoyang District, Beijing 100015, China
Attn: Pat Chan, CEO
Facsimile No.: 86-10-5975-6363
Telephone No: 86-10-5975-6336
Email: pat.chan@borqs.com

With copies to (which shall not constitute notice):

 

the Purchaser Representative (and its copy for notices hereunder)

 

and

 

Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Attention: Eva Wang
Facsimile No.: (650) 938-5200
Telephone No.: (650) 335-7878
Email: ewang@fenwick.com

       

If to the Purchaser Representative, to:

 

Zhengqi International Holding Limited
855 Pudong South Road
The World Plaza, 27th Floor
Pudong, Shanghai 200120, China
Attn: Yaqi (Sophie) Feng, COO
Facsimile No.: 86-21-80129878
Telephone No: 86-21-80129882
Email: fengyq@tpyzq.com

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Stuart Neuhauser
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com

   

If to an Investor, to:  the address set forth next to such Investor’s name on
Exhibit A hereto.

 

 

6.4.         Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable. Notwithstanding
anything to the contrary contained in this Agreement, in the event that an
Investor identified on Exhibit A hereto or any other person receiving Company
Consideration Securities in connection with the Closing does not sign and
provide to the Company a duly executed copy of this Agreement and the applicable
Lock-Up Agreement, such Investor or other person failing to provide such
signature shall not be a party to this Agreement or have any rights or
obligations hereunder, but such failure shall not affect the rights and
obligations of the other parties to this Agreement as amongst such other
parties.

 



 12 

 

 

6.5.         Counterparts. This Agreement may be executed in multiple
counterparts (including by facsimile or pdf or other electronic document
transmission), each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

 

6.6.         Entire Agreement. This Agreement (together with Merger Agreement
and the Lock-Up Agreements to the extent incorporated herein, and including all
agreements entered into pursuant hereto and all certificates and instruments
delivered pursuant hereto and thereto) constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties, whether oral or written, relating to the
subject matter hereof. For the avoidance of doubt, the foregoing shall not
affect the rights and obligations of the parties under the Merger Agreement or
any other Ancillary Document (as defined in the Merger Agreement), including the
Lock-Up Agreements.

 

6.7.         Interpretation. Titles and headings of sections of this Agreement
are for convenience only and shall not affect the construction of any provision
of this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. For purposes of this Agreement, the term (x) “person” means
an individual, corporation, partnership (including a general partnership,
limited partnership or limited liability partnership), limited liability
company, association, trust or other entity or organization, including a
government, domestic or foreign, or political subdivision thereof, or an agency
or instrumentality thereof and (y) “business day” means a day other than a
Saturday, Sunday or a legal holiday on which commercial banking institutions in
New York, New York are authorized to close for business. The parties have
participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

6.8.         Amendments; Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written agreement or consent of the Company, the Purchaser Representative
and Investors holding a majority-in-interest of the Registrable Securities;
provided, that any amendment of this Agreement which imposes additional
liability on an Investor will also require the consent of such Investor. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision

 

6.9.         Remedies Cumulative. In the event that the Company fails to observe
or perform any covenant or agreement to be observed or performed under this
Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

6.10.       Governing Law; Jurisdiction. In connection with Section 5-1401 of
the General Obligations Law of the State of New York, this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York without regard to principles of conflicts of law that would
result in the application of the substantive law of another jurisdiction.
Subject to Section 6.11, any action, proceeding or claim arising out of or
relating to this Agreement (a “Proceeding”) shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any court in which appeal from such courts may be taken) (the “Specified
Courts”). Subject to Section 6.11, each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Proceeding
brought by any party hereto and (ii) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Proceeding is brought in an inconvenient forum, that the venue of the Proceeding
is improper, or that this Agreement or the transactions contemplated hereby may
not be enforced in or by any Specified Court. Each party agrees that a final
judgment in any Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 6.3. Nothing in this Section 6.10 shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

 



 13 

 

 

6.11.       Arbitration. The parties hereto agree that any Proceeding (other
than applications for temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
aa resolution under this Section 6.11) shall be resolved through final and
binding arbitration in accordance with the International Arbitration Rules of
the American Arbitration Association (“AAA”). The arbitration shall be brought
before the AAA International Center for Dispute Resolution’s offices in New York
City, New York, will be conducted in English and will be decided by a panel of
three arbitrators selected from the AAA Commercial Disputes Panel and that the
arbitrator panel’s decision shall be final and enforceable by any court having
jurisdiction over the party from whom enforcement is sought. The cost of such
arbitrators and arbitration services, together with the prevailing party’s legal
fees and expenses, shall be borne by the non-prevailing party or as otherwise
directed by the arbitrators.

 

6.12.       Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Investor in the negotiation,
administration, performance or enforcement hereof.

 

6.13.       Termination of Merger Agreement. This Agreement shall be binding
upon each party upon such party’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the Closing. In the event that
the Merger Agreement is validly terminated in accordance with its terms prior to
the Closing, this Agreement shall automatically terminate and become null and
void and be of no further force or effect, and the parties shall have no
obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 



 14 

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  THE COMPANY:         PACIFIC SPECIAL ACQUISITION CORP.         By: /s/
Zhouhong Peng                           Name: Zhouhong Peng     Tittle: CEO    
    THE PURCHASER REPRESENTATIVE:         ZHENGQI INTERNTIONAL HOLDING LIMITED,
in its capacity under the Merger Agreement as the Purchaser Representative      
  By: /s/ Zhouhong Peng              Name: Zhouhong Peng     Tittle: CEO

 



 15 

 

 

  INVESTORS:       By: /s/ Wenbiao Li     Name: Wenbiao Li     Title:   

 



 16 

 

 

  INVESTORS:         Zhifei Zhang         By: /s/ Zhifei Zhang     Name: Zhifei
Zhang     Title:

 



 17 

 

 



  INVESTORS:         By: /s/ Steven Sun     Name: Steven Sun     Title:
  Investor

  

 18 

 



 



  INVESTORS:         By: /s/ Kai Chen     Name: Kai Chen   Title: Director of
Neutron Holdings Ltd.
as the General Partner for and on behalf of SK Telecom China Fund I, L.P.

 



 19 

 

 



  INVESTORS:         Norwest Venture Partners X, LP   By: Genesis VC Partners X,
LLC, General Partner         By: NVP Associates, LLC,     Managing Member      
  By: /s/ Matthew De Dominicis     Name: Matthew De Dominicis

 





 20 

 

 



  INVESTORS:         By: /s/ Cai Jufang     Name: Cai Jufang    
Title:   Director

 



 21 

 

 



  INVESTORS:         Keytone Ventures II, L.P.,   a Cayman Islands exempted
limited partnership       By: Keytone Capital Partners II, L.P.,   a Cayman
Islands exempted limited partnership   Its: General Partner

 

    By: Keytone Investment Group II, Ltd.,       a Cayman Islands exempted
company

 



    By: /s/ illegible     Its: Director

 



  Signing Location:

  



 22 

 

 



  INVESTORS:         By: /s/ Hareesh Ramanna     Name: Hareesh Ramanna    
Title:   EVP & GM

 



 23 

 

 



  INVESTORS:       Tzyh-Jain Gene Wuu       By: /s/ Tzyh-Jain Gene Wuu     Name:
Tzyh-Jain Gene Wuu     Title:

 



 24 

 

 



  INVESTORS:       David Gerald Oliver         By: /s/ David Gerald Oliver    
Name: David Gerald Oliver     Title:

 



 25 

 

 

  INVESTORS:       Xiao Bo Li         By: /s/ Xiao Bo Li     Name: Xiao Bo Li  
  Title:



 



 26 

 

 



  INVESTORS:         By: /s/ Rose Lee     Name: Rose Lee     Title:

 



 27 

 

 



  INVESTORS:         By: /s/ Charles Geh Chi Lee     Name: Charles Geh Chi
Lee/Betty Pikki Gang     Title:

 



 28 

 

 



  INVESTORS:         By: /s/ Thomas Toy     Name: Thomas Toy     Title:

 

 29 

 



 



  INVESTORS:       SVB Financial Group         By: /s/ Michael Kruse     Name:
Michael Kruse     Title:   Treasurer

 



 30 

 

 



  INVESTORS:       PFG Equity Investors, LLC         By: /s/ Andrew Kahn    
Name: Andrew Kahn     Title:   Manager

 



 31 

 

  



  INVESTORS:         Partners for Growth IV, L.P.           By: /s/ Andrew Kahn
    Name: Andrew Kahn     Title: Managing Member,
Partners for Growth IV, LLC,
the General Partner of Partners for Growth IV, L.P.

 



 32 

 

 



  INVESTORS:         Intel Capital Corporation         By: /s/ Abhay Gadkari    
Name: Abhay Gadkari     Title:   Authorized Signatory

 

 

 

 

[Signature Page for Borqs Technologies, Inc. Registration Rights Agreement]

 



 33 

 

 



  INVESTORS:         By: /s/ Wanyu Chow     Name: Wanyu Chow     Title:   

 



 34 

 

 

  INVESTORS:         China Equities HK Limited         By: /s/ Andrew Kahn    
Name: Andrew Kahn     Title:   Director

  



 35 

 

 



  INVESTORS:         PAT SEK YUEN CHAN         By: /s/ Pat Sek Yuen Chan    
Name: Pat Sek Yuen Chan     Title:  

  



 36 

 

 

  INVESTORS:         Asset Horizon International Limited         By: /s/ Fung
Bik Wah     Name: Fung Bik Wah     Title:  Director



  



 37 

 

 

  INVESTORS:         Anthony K. Chan         By: /s/ Anthony K. Chan     Name:
Anthony K. Chan     Title:  SELF

 



 38 

 

 

EXHIBIT A

INVESTORS

 

Name of Investor Address of Investor 1.     Accel India IV (Mauritius) Limited

Fifth Floor, Ebene Esplanade

24 Cybercity

Ebene, Mauritius

2.     Anthony K. Chan

32429 Seaside Drive

Union City, CA 94587

USA

3.     Asset Horizon International Limited

Unit C, 8th Floor, Jonsim Place

228 Queen’s Road East

Hong Kong

4.     Banean Holdings Ltd   5.     Xiao Bo Li

Tower A, Building B23, Universal Park

No. 10 Jiuxianquiao Road, Chaoyang District

Beijing 100015, PRC

6.     Charles Lieh Chi Lee and Betty Pik Ki Liang

3421 West 36th Avenue

Vancouver, BC V6N 2R8

Canada

7.     David Gerald Oliver (spouse of Mingyu "Jessica" Xue)

959 Pleasant Point Highway

Timaru 7974

New Zealand

8.     Freshfields Corporation   9.     Tzyh-Jain Gene Wuu

19 Percheron Road

Manalapan, NJ 07726

USA

10.    GSR Associates II, L.P.   11.    GSR Ventures II, L.P.   12.    Hareesh
Ramanna

G02, 38/1, Prestige Serenity, Kanakapura Road

Basavangudi, Bangalore 560004

India

13.    Intel Capital Corporation

c/o Intel Semiconductor (US) LLC

69/F, Central Plaza, 18 Harbour Road

Wanchai, Hong Kong

14.    Keytone Ventures, L.P.

Suite 1908, China Resource Building

No. 8 Jianquomen North Ave.

Beijing 100005, PRC

15.    LinkSure America Holding Limited   16.    Merchant World Limited

Unit 2101 on Level 21, No. 2 Office Buildings

China Centre Place, No. 79 Jianguo Road

Chaoyang District, Beijing 100025, PRC

 



 

 

 

Name of Investor Address of Investor 17.    Norwest Venture Partners X, L.P.

525 University Ave, Suite 800

Palo Alto, CA 94301

USA

18.    Pat Sek Yuen Chan

Tower A, Building B23, Universal Business Park

No. 10 Jiuxianquiao Road, Chaoyang District

Beijing 100015, PRC

19.    Qualcomm Global Trading Pte. Ltd.   20.    Rose Lee (Administrator of
Greg Zhang estate)

20329 Pinntage Parkway

Cupertino, CA 95014

USA

21.    SK Telecom China Fund I, L.P.

2302A, SK Tower

No. 6 Jia, Jiangoumenwai Ave

Beijing 100022, PRC

22.    Steven Sun

2524 Grappa Pl.

Pleasanton, CA 94566

USA

23.    Thomas Toy

58 Rittenhouse Avenue

Atherton, CA 94027

USA

24.    Tsinghua Education Foundation (N.A.), Inc.   25.    Wanyu Chow

12/A Ngan Tao Bldg.

Causeway, Hong Kong

26.    Wenbiao Li

2066 Leman Lake, Houshayu Area

Shunyi District

Beijing 101300, PRC

27.    Zhifei Zhang (spouse of Tun “Tracy” Wang)

Tower A, Building B23, Universal Business Park

No. 10, Jiuxianquiao Road, Chaoyang District

Beijing 100015, PRC

28.    China Equities HK Limited

c/o Partners for Growth, Attn: Tracy Pappas

1660 Tiburon Blvd., Suite D

Tiburon, CA 94920, USA

29.    Partners for Growth IV, LP

1660 Tiburon Blvd., Suite D

Tiburon, CA 94920

USA

30.    Silicon Valley Bank

SVB Financial Group

3003 Tasman Drive

Santa Clara, CA 95054

31.    PFG Equity Investors, LLC

1660 Tiburon Blvd., Suite D

Tiburon, CA 94920

USA

 

 

 

 



